68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul A. CLARKE, Plaintiff--Appellant,v.Marvin RUNYON, Postmaster General, United States PostalService, Defendant--Appellee.
No. 95-2347.
United States Court of Appeals, Fourth Circuit.
Oct. 23, 1995.

Paul A. Clarke, Appellant Pro Se.
Charles Joseph Peters, Sr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this action for failure to exhaust administrative remedies.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Clarke v. Runyon, No. CA-94-3449-HAR (D.Md. May 24, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.

AFFIRMED